THE THIRTEENTH COURT OF APPEALS

                                   13-20-00289-CV


                        Estate of Rickey Ray Allen, Deceased


                                  On Appeal from the
                       County Court at Law of Hill County, Texas
                           Trial Court Cause No. PR14881


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

May 20, 2021